--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 Exhibit 10.5  

 
SECOND AMENDMENT


THIS SECOND AMENDMENT (this “Amendment”) dated as of November 2, 2007 to the
Credit Agreement referenced below is among TENNESSEE VALLEY AUTHORITY, a wholly
owned corporate agency and instrumentality of the United States of America (the
“Borrower”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as a Lender and as Administrative Agent.


W I T N E S S E T H


WHEREAS, pursuant to the Fall Maturity Credit Agreement dated as of May 17, 2006
(as amended as of November 2, 2006, and as further amended, modified and
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
Lenders identified therein and the Administrative Agent, the Lenders agreed to
make extensions of credit to the Borrower; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.           Amendments.  The definition of “Maturity Date” in Section 1.01 of
the Credit Agreement is amended to read as follows:


“Maturity Date” means November 10, 2008.


3.           Conditions Precedent.  This Amendment shall become effective as of
November 11, 2007 upon satisfaction of each of the following conditions
precedent:


(a)           receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower and the Lenders; and


(b)           receipt by the Administrative Agent of resolutions of the Borrower
evidencing the authority of the Borrower to enter into this Amendment certified
by the Secretary or by an Assistant Secretary of the Borrower to be true and
correct as of the date hereof.


4.           No Other Changes.  Except as expressly modified hereby, all of the
terms and provisions of the Loan Documents shall remain in full force and
effect.


5.           Reaffirmation of Representations and Warranties.  The Borrower
represents and warrants that each representation and warranty set forth in the
Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier period).

 

--------------------------------------------------------------------------------





6.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.


7.           Governing Law.  Except for those sections that specifically
reference a federal statute or regulation, this Amendment shall be deemed to be
a contract made under, and for all purposes shall be construed in accordance
with, the laws of the State of Tennessee. The foregoing notwithstanding, to the
extent the following defenses would be available to the Borrower under federal
law, then such defenses shall be available to the Borrower in connection with
this Amendment: (i) non-liability for punitive damages, (ii) exemption from
anti-trust laws, (iii) the Borrower cannot be contractually bound by
representation of an employee made without actual authority, (iv) presumption
that government officials have acted in good faith and (v) limitation on the
application of the doctrine of equitable estoppel to the government.  For the
avoidance of doubt, the Credit Agreement, as amended by this Amendment, shall
continue to be governed by Section 10.14 Governing Law: Jurisdiction: Etc. and
not by Section 7, Governing Law, of this Amendment.




[Signature Page Follows]


 
 
 
 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to Fall Maturity Credit Agreement to be duly executed and
delivered as of the date first above written.


BORROWER:                                           TENNESSEE VALLEY AUTHORITY


By:         /s/  John M.
Hoskins                                                        
Name:     John M. Hoskins
Title:       Senior Vice President and Treasurer


ADMINISTRATIVE
AGENT:                                BANK OF AMERICA, N.A., as Administrative
Agent


By:         /s/  John M.
Hall                                                        
Name:     John M. Hall
Title:       Senior Vice President


LENDER:                                BANK OF AMERICA, N.A., as a Lender


By:         /s/  John M.
Hall                                                        
Name:     John M. Hall
Title:       Senior Vice President


 
 

 





